DETAILED ACTION

Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-X of U.S. Patent No. 9,883,914.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art.  It is well settled that the omission of an element/limitation, e.g. “which detects the type and length of interference” and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20200146754 is directed to Methods and systems for performing computer-assisted surgery, including robot-assisted image-guided surgery. Embodiments include marker devices for an image guided surgery system, marker systems and arrays for tracking a robot arm using a motion tracking system, and image guided surgery methods and systems using optical sensors;
US-20190206004 is directed to A surgical hub is configured to authenticate data communications with surgical devices. The surgical hub comprises a processor and a memory storing instructions executable by the processor to: transmit a public key to a detected surgical device; receive a message from the surgical device encrypted using the public key associated with the surgical hub, the encrypted message comprising a shared secret associated with the surgical device and a checksum function associated with the shared secret, wherein the shared secret comprises an identifier assigned to the surgical device; decrypt the encrypted message, using a private key associated with the public key, to reveal the shared secret and the checksum function; receive data communications from the surgical device encrypted using the shared secret, and comprising a 
US-20170265952 is directed to A method of deploying an interventional instrument comprises identifying a target structure in an anatomic frame of reference. The method further comprises determining a target region in the anatomic frame of reference with respect to a current position of the interventional instrument and recording a first engagement location of the interventional instrument within the target region;
US-20160183841 is directed to A method of guiding an interventional instrument within a patient anatomy comprises processing a target location within the patient anatomy and receiving a position for a tip portion of an interventional instrument at a first location within the patient anatomy. The method also comprises determining a three-dimensional distance between the first location and the target location and displaying a symbol representing the target location and a symbol representing the tip portion of the interventional instrument;
US-20150265368 is directed to A method of modeling a cyclic anatomical motion comprises receiving a pose dataset for an identified point on an interventional instrument retained within 
US-20100332030 is directed to A bend sensor is used to determine force applied to a robotic arm. The force may be an external force applied to the arm, an internal actuation force, or both. In some aspects, a stiffening element is used to restore the arm to a minimum kinematic energy state. In other aspects, the stiffening element is eliminated, and the arm is fully actuated;
Payne et al., is directed to A hand-held flexible mechatronic device for arthroscopy;
Russo et al., is directed to A Novel Robotic Platform for Laser-Assisted Transurethral Surgery of the Prostate;
Sareh et al., A 7.5mm is directed to Steiner chain fibre-optic system for multi-segment flex sensing;
Searle et al., is directed to An optical curvature sensor for flexible manipulators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale


			



/McDieunel Marc/
Primary Examiner, Art Unit 3664B